DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1, 7, 32, 40, 46-47, 49, 51, 54, 58-59, 63; option 1, nucleosides from option 1, and a nucleoside 3'- phosphoramidite, 1 of the 2 species from claim 7: Applicant elects the second species, i.e., the  thermally cleavable linker comprising a safety catch;   e a specific species from X, YR1, R2, R3, R4, R5, R8, R7, and A from claim 32:  Applicant elects a compound wherein X is hydrogen; Y is hydrocarbyl; R1-R5,  R6 are hydrogen; and Al is piperidinyl (i.e. 6 membered ring);  " an A from claim 40 including number of heterocyclic groups (consistent with the  election from claim 32): Applicant elects piperidinyl;  "  a species from claims 46 and 47 (consistent with the election from claim 32):  Applicant elects R3-R4 are each hydrogen;  "  a species from claim 49 (consistent with the species from claim 32): Applicant  elects X is hydrogen;  "  a species from claim 51 (consistent with the species from claim 32): Applicant  elects a compound wherein R1-R5 are each hydrogen;  "  a species from claim 54 (consistent with the species from claim 32): Applicant  elects pH activation;  "  a species from claim 58 and 59 (consistent with the species from claim 32):  Applicant elects an acid for claim 58 and PG is Boc for claim 59; and  "  a species from claim 63 (consist without prejudice in the reply filed on 1/19/2022  is acknowledged.  The traversal is on the ground(s) that the response asserts groups 4, 5, 7, 10 and 15 further limit group 1.  This is not found persuasive because groups 1-17 lack a special technical feature over the prior art and thus unity of invention.
Claims 10, 12, 14, 16, 20- 24, 26-31, 35, 37, 66, 6972-73, 76-77 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2022.
 Claims 2-6, 8, 9, 11, 13, 15, 17-19, 25, 30, 33, 34, 36, 38, 39, 41-45, 48, 50, 52, 53, 55-57, 60-62, 64, 65, 67, 68, 70, 71, 74, and 75 are cancelled.
Claims 1, 7, 32, 40, 46, 47, 49, 51, 54, 58, 59, 63 are being examined.  
Priority
The instant application was filed 07/23/2020 and is a national stage entry of PCT/GB2019/050192 with an international filing date: 01/23/2019 and   claims foreign priority to GB1801182.5, filed 01/24/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 and  11/10/2020 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  It is noted the examiner has not compared the submitted IDS to the references in the specification.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
The specification on page 31 contains a sequence listing but does not provide a SEQ ID NO and there is no sequence listing.
Claim Objections
Claims   1, 7, 32, 40, 46, 47, 49, 51, 54, 58, 59, 63  are objected to because of the following informalities:  
Claim 1 recites, “Option 1,”  “Option 2, “ and “Option 3.”  “Option is not proper noun and thus does not need to be capitalized.
Claims  7, 32, 40, 46, 47, 49, 51, 54, 58, 59, 63  recite, “Claim.”  Claim is not the first word of the claim or a proper noun and thus does not need to be capitalized.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 32, 40, 46, 47, 49, 51, 54, 58, 59, 63   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “(or wherein the nucleotides are di-nucleotides or tri-nucleotides).”  The metes and bounds are unclear if the information in parenthesis is a limitation of the claim or merely a preferred embodiment.  This rejection can easily be overcome by amending the claim to delete the limitation.
Claims  7, 32, 40, 46, 47, 49, 51, 54, 58, 59, 63 are rejected as they depend from claim 1.
Claim 7 recites , “step (i).  However claim 1 recites step Ii) three times.  Thus the metes and bounds are unclear which step (i) is being limited.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger,( EP1176151A1), Lueck (US2008/0064867), Beaucage (Wo2004101582), Chmielewski (Tetrahedron Letters (2012) volume 53, pages 666-669) and Chmielewski(Journal of organic chemistry (2003) volume 68, pages 10003-100012)..

  Dellinger and Leuck are considered the closest prior art.
The problem to be solved by the present subject matter in Dellinger and Leuck may be considered the provision of a further process for the synthesis of oligonucleotides. 
 	Leuck teaches synthesis of oligonucleotides of phosporamidites on a solid support  (abstract).
 Dellinger  teaches methods of nucleic acid synthesis on a solid support through a phosphite linkage. (abstract).  

    PNG
    media_image1.png
    318
    443
    media_image1.png
    Greyscale

As solution to this problem the present subject matter proposes the process according to claim 1, which is characterized by a series of steps involving thermally controlled deprotection at the 5'-OH position of a previously coupled nucleotide or nucleoside. 
However, Beaucage teaches the use of thermolabile hydroxyl protecting group is suitable for the production of oligonucleotides(abstract). Chmielewski (Tet) and Chmielewski (JOC)  teach chemical entities suitable thermolabile protecting groups for the 5'-OH position of nucleotides or nucleosides. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to replace the protecting groups  according to Dellinger and Leuck with the present thermolabile protecting groups in order to solve the given problem. The high degree of predictability of the combined teaching of Dellinger and Leuck with Beaucage, Chmielewski (Tet) and (JOC) and Chmielewski is shown by the Applicant himself, which has only exemplified the provision of  ucleotides/nucleosides having the required protecting group, without showing one single example pertaining to the actual synthesis of oligonucleotides. Thus the artisan would have a reasonable expectation of success of combining the claim method of Beaucage, Chmielewski and Chmielewski - to the synthesis of oligonucleotides either represents a routine task for the skilled person, or that the present process is neither supported by the description nor sufficiently disclosed for the skilled person to reproduce it . 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger,( EP1176151A1), Lueck (US2008/0064867), Beaucage (Wo2004101582), Chmielewski (Tetrahedron Letters (2012) volume 53, pages 666-669) and Chmielewski(Journal of organic chemistry (2003) volume 68, pages 10003-100012) as applied to claim 1 above, and further in view of Russell (dissertation Novel Thermally Cleavable Safety-Catch Linkers for  (2000).
 Dellinger, Lueck, Beaucage, Chmielewski (Tet) and Chmielewski(JOC) suggest methods of nucleotide synthesis.  
Dellinger, Lueck, Beaucage, Chmielewski (Tet) and Chmielewski(JOC) do not explicitly recite “safety catch linker”.
However,  Chmielewski (Tet) teaches, “The protection of a free 5′-hydroxyl group consists of a two-step reaction of carbonyldiimidazole with the amino alcohol/TGP precursor and a hydroxyl group.” (667, 2nd column, top).
Russel teaches safety catch linkers for combinatorial chemistry.  Russel teaches, “Combinatorial chemistry may be used to prepare many compounds simultaneously, either as mixtures, or more commonly as individual compounds via parallel synthesis
routes. The syntheses may be carried out using solution or solid phase chemistry.
Solid phase techniques will be the focus of this thesis.” (bottom page 1).  On page 2 Russell teaches that oligomers of nucleotide synthesis have been made by solid phase chemistry.  Russel teaches, “Safety-catch linkers rely on a two-step cleavage process: the first step is activation of the linker, followed by a second step, which effects the actual cleavage (Figure 1.6)” Russell teaches, “Lyttle safety-catch linker” for synthesis of oligonucleotides (age 22).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the two step safety catch linker of Russel in combination with Dellinger, Lueck, Beaucage, Chmielewski (Tet) and Chmielewski(JOC).  The artisan would be motivated as the two step process allows for precise control of synthesis.  The artisan would have a reasonable expectation of success as the artisan is merely using known linkers to attach nucleotides or nucleosides.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 32, 40, 46-47, 49, 51, 54, 58-59, 63 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,161,869.
The instant claims are to a method of synthesizing a oligonucleotide by use of a thermally cleavable linker.  Claim 7 draws the invention to a safety catch linker.  Claim 32 draws the invention to a specific formula.
Claim 26 of ‘869 is drawn to a method of preparing one or more oligonucleotide on a solid support and requires the compound of claim 1.  Claim 8 requires the cleavage encompasses by temperature.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the instant claims are encompassed and/or an obvious variant of the claims of ‘869.
Summary
	No claims are allowed.
	The structure required of claim 32 is free of the prior art of record.
	It is requested applicant provide a CAS number and specific structure for any other species they which examined if claim 1 becomes allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634